Order entered October 27, 2015




                                                In The
                                     Court of Appeals
                              Fifth District of Texas at Dallas
                                         No. 05-09-01068-CV

            DONALD CARDWELL AND 121 INVESTMENTS, L.L.C., Appellant

                                                  V.

                                      BILL GURLEY, Appellee

                           On Appeal from the 134th Judicial District Court
                                        Dallas County, Texas
                                  Trial Court Cause No. 06-03299

                                              ORDER
         Following an abatement for bankruptcy, the Court reinstated this appeal in an order dated
August 7, 2015. Although the record has not been filed, appellant obtained an extension and
filed a brief on October 13, 2015. We SUSPEND the current briefing deadline for appellee’s
brief.
         We ORDER Felicia Pitre, Dallas County District Clerk, to file the clerk’s record by
NOVEMBER 30, 2015. We ORDER Vielica Dobbins, Official Court Reporter for the 134th
Judicial District Court, to file the reporter’s record by NOVEMBER 30, 2015.
         After the clerk’s and reporter’s records are filed, the Court will reset the briefing deadline
for the parties’ briefs.
         We DIRECT the Clerk of this Court to send a copy of this order by electronic
transmission to Ms. Pitre, Ms. Dobbins, and counsel for all parties.
                                                         /s/   CAROLYN WRIGHT
                                                               CHIEF JUSTICE